Exhibit 10.1




2016 Bonus Awards and Supplemental Bonus Awards
Name and Title
2016 Annual Salary
Goal Bonus at 100%
Bonus Awarded
Bonus Amount
Supplemental Bonus Amount
Charles J. Link, Jr., M.D.
$659,900
$461,930
50%
$230,965
$55,000
Chairman of the Board and Chief Executive and Scientific Officer
 
 
 
 
 
Nicholas N. Vahanian, M.D.
$574,300
$287,150
50%
$143,575
$43,000
Director, President and Chief Medical Officer
 
 
 
 
 
John B. Henneman, III
$423,600
$169,440
50%
$84,720
$26,250
Chief Financial Officer
 
 
 
 
 
Carl Langren
$277,500
$83,250
50%
$41,625
$12,625
Vice President of Finance
 
 
 
 
 
Brian Wiley
$370,700
$129,745
50%
$64,873
$19,525
Chief Commercial Officer
 
 
 
 
 
 
 
 
 
 
 






